Title: To James Madison from John Dawson, 18 May 1797
From: Dawson, John
To: Madison, James


Dear Sir!Phila. May 18. 97.
I am sorry to find all your apprehensions verified by the Presidents warlike speech—to it we shall reply in a day or two in a stile rather more pacific, I trust—tho we are very equally divided, & there is reason to fear that Mr. Rutledge, of the committee, will take a course different from what was expected, & to be wishd.
We have no late accounts from Monroe, but expect him daily & anxiously—by two arrivals there is reason to believe that it was reported at Hamburg about the begining of April that the directory had resolvd to recieve Mr. Pinckney, & that all matters woud be adjusted with the republic—this, which I very much wish I very much doubt.
Will you present me to Mrs. M. & your fathers family? Yrs. with Esteem
J Dawson
